


Exhibit 10.28

 

Terms and Conditions for TSR-based Performance RSU Awards

(Effective March 6, 2012)

 

Overview

 

These Terms and Conditions apply to TSR-based Performance RSU Awards, which are
grants of performance-based restricted stock units made pursuant to Section 7 of
the Interval Leisure Group, Inc. 2008 Stock and Annual Incentive Plan (the
“Plan”).  You were notified of your TSR-based Performance RSU Award by way of an
award notice (the “Award Notice”).

 

ALL CAPITALIZED TERMS USED HEREIN, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
MEANINGS SET FORTH IN THE PLAN.

 

Continuous Service

 

Subject to the exceptions discussed under “Termination of Employment” (below),
in order for your TSR-based Performance RSU Award to vest, you must be
continuously employed by Interval Leisure Group, Inc. (“ILG”) or any of its
Subsidiaries through the third anniversary of the relevant award date (the
“Continuous Service Requirement”).  Nothing in your Award Notice, these Terms
and Conditions or the Plan shall confer upon you any right to continue in the
employ or service of ILG or any of its Subsidiaries or interfere in any way with
their rights to terminate your employment or service at any time.

 

Total Shareholder Return Performance Hurdles

 

Assuming satisfaction of the Continuous Service Requirement, the actual number
of RSUs covered by your TSR-based Performance RSU Award that will vest is
dependent upon the total shareholder return (“TSR”) of ILG Common Stock relative
to the total shareholder return of the two Peer Groups, described below, with
the actual number of RSUs vesting ranging from 0 to 200% of the Target RSU
number specified in your Award Notice. Schedule A to these Terms and Conditions
defines TSR and the two Peer Groups as well as explains how the achievement of
various levels of TSR of ILG Common Stock relative to the TSR of the Peer Groups
impacts the number of RSUs that you will ultimately receive (the “Performance
Hurdles”).

 

Vesting

 

The vesting date for TSR-based Performance RSU Awards (the “TSR-based
Performance RSU Award Vesting Date”) will be the later of (i) the third
anniversary of the relevant award date (the “Third Anniversary”) and (ii) the
date on which ILG’s Compensation and Human Resources Committee (the “Committee”)
certifies the percentile rank of ILG’s TSR relative to the two Peer Groups for
the relevant period specified in the relevant Award Notice (the “Measurement
Period”), which certification shall occur as soon

 

--------------------------------------------------------------------------------


 

as reasonably practicable following the last day of the Measurement Period at
the next regularly scheduled meeting of the Committee.

 

If the Continuous Service Requirement is satisfied prior to the TSR-based
Performance RSU Award Vesting Date, no subsequent termination of employment for
any reason (other than by ILG or its Subsidiaries for Cause, as defined in the
Plan) shall affect the ultimate vesting of your TSR-based Performance RSU Award.

 

Termination of Employment

 

Subject to the provisions of your employment agreement, if any, upon the
termination of your employment by ILG or any of its Subsidiaries after the first
anniversary of the relevant award date but prior to the Third Anniversary (i) by
ILG or any of its Subsidiaries without Cause, (ii) due to your death or
Disability, (iii) by you for Good Reason (as defined below) or (iv) as a result
of the sale, other disposition or other Disaffiliation of the ILG business or
division by which you are employed (collectively, a “Qualifying Termination”),
you shall retain eligibility to receive, for each completed twelve-month period
(measured successively) of continued employment following the relevant award
date, one-third of your TSR-based Performance RSU Award. The remaining RSUs
covered by your TSR-based Performance RSU Award shall be forfeited and canceled
in their entirety on the date of your termination of employment.  On the
TSR-based Performance RSU Award Vesting Date, such portion of the RSUs that
remain outstanding shall vest in accordance with Schedule A.

 

By way of example, assume that you are granted a TSR-based Performance RSU Award
of 1,500 Target RSUs and are terminated without Cause by ILG fourteen (14)
months after the relevant award date. At that time, your new Target RSU number
shall be 500 (one-third of your original number) and you shall continue to be
eligible to receive 1,000 RSUs if the maximum performance is achieved. The
target number will be reflected on Smith Barney’s website,
www.benefitaccess.com. If on the TSR Certification Date (as defined below) the
Committee determines that the target level of TSR for the Measurement Period has
been achieved, you would vest at that time in 500 RSUs.

 

“Good Reason” shall mean, without your prior written consent: (A) a reduction in
your rate of annual base salary or (B) a relocation of your principal place of
business more than 35 miles from the city in which your principal place of
business was located immediately prior to the relocation. Notwithstanding the
foregoing, if you have a valid and effective employment agreement at the time of
your termination that defines “Good Reason,” the definition in such agreement
shall apply to your TSR-based Performance RSU Award. In order for any
termination of employment to be for Good Reason, you must provide notice of the
circumstances giving rise to a Good Reason termination to your supervisor and
then, if such circumstances are not remedied within thirty (30) days of such
notice, you must resign your employment within sixty (60) days of such notice.

 

Upon the termination of your employment by ILG or any of its Subsidiaries prior
to the Third Anniversary for any reason other than a Qualifying Termination,
your TSR-based

 

--------------------------------------------------------------------------------


 

Performance RSU Award shall be forfeited and canceled in its entirety effective
immediately upon such termination of employment.

 

If your employment is terminated by ILG or any of its Subsidiaries for Cause at
any time prior to the actual settlement of your RSUs, or if following any
termination of employment between you and ILG or any of its Subsidiaries for any
reason ILG determines that during the two years prior to such termination there
was an event or circumstance that would have been grounds for termination for
Cause, all outstanding TSR-based Performance RSU Awards held by you shall be
forfeited and canceled in their entirety upon such termination, even if
otherwise vested, and ILG may cause you, immediately upon notice, either to
return the shares issued upon the settlement of RSUs that vested during the
two-year period after the events or circumstances giving rise to or constituting
grounds for termination for Cause or to pay ILG an amount equal to the aggregate
amount, if any, that you had previously realized in respect of any and all
shares issued upon settlement of RSUs that vested during the two-year period
after the events or circumstances giving rise to or constituting grounds for
such termination for Cause (i.e., the value of the RSUs upon vesting), in each
case, including any dividend equivalents or other distributions received in
respect of any such RSUs.  This remedy shall be without prejudice to, or waiver
of, any other remedies ILG or its Subsidiaries may have in such event.

 

Determination of TSR Performance

 

ILG’s Compensation and Human Resources Committee (the “Committee”) shall certify
the percentile rank of ILG’s TSR relative to the two Peer Groups for the
relevant period specified in the relevant Award Notice (the “Measurement
Period”), which certification shall occur as soon as reasonably practicable
following the last day of the Measurement Period at the next regularly scheduled
meeting of the Committee.  The Committee shall also then certify the resulting
percentage of Target RSUs earned (the “TSR Certification Date”).

 

Settlement

 

Subject to your satisfaction of the tax obligations described immediately below
under “Taxes and Withholding,” as soon as practicable after the TSR-based
Performance RSU Award Vesting Date your RSUs shall be settled.  In no event
shall settlement occur later than two and one half months after the end of the
fiscal year in which the RSUs vest.  For each RSU vested and settled, ILG shall
issue one share of Common Stock.  Notwithstanding the foregoing, ILG shall be
entitled to hold the shares issuable to you upon settlement of all RSUs that
have vested until ILG or the agent selected by ILG to administer the Plan (the
“Agent”) has received from you (i) a duly executed Form W-9 or W-8, as
applicable or (ii) payment for any federal, state, local or foreign taxes of any
kind required by law to be withheld with respect to such RSUs.

 

Taxes and Withholding

 

No later than the date as of which an amount in respect of any RSUs first
becomes includible in your gross income for federal, state, local or foreign
income or employment or other tax purposes, ILG or its Subsidiaries shall,
unless prohibited by law, have the right to

 

--------------------------------------------------------------------------------


 

deduct any federal, state, local or foreign taxes of any kind required by law to
be withheld with respect to such amount due to you, including deducting such
amount from the delivery of Shares issued upon settlement of the RSUs that gives
rise to the withholding requirement.  In the event Shares are deducted to cover
tax withholdings, the number of Shares withheld shall not exceed the legally
required minimum withholding based on the.Fair Market Value of such Shares. In
the event that any such deduction and/or withholding is prohibited by law, you
shall, prior to or contemporaneously with the vesting or your RSUs, pay to ILG,
or make arrangements satisfactory to ILG regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount.

 

Adjustment in Event of Change in Stock; Change in Control

 

In the event of (i) a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of ILG (each, a “Share Change”), or (ii) a merger, consolidation,
acquisition of property or shares, separation, spin-off, reorganization, stock
rights offering, liquidation, Disaffiliation, or similar event affecting ILG or
any of its Subsidiaries (each, a “Corporate Transaction”), the Committee or the
Board will make such substitutions or adjustments, if any, as it, in its good
faith and sole discretion, deems appropriate and equitable to the number of RSUs
and the number and kind of shares of Common Stock underlying the RSUs.  The
determination of the Committee regarding any such adjustment will be final and
conclusive and need not be the same for all RSU award recipients (including, but
not limited to, recipients of TSR-based Performance RSU Awards).

 

Subject to the terms of your employment agreement, if any, with ILG, in the
event you cease to be employed by either ILG or any of its Subsidiaries within
the one year period following a Change in Control as a result of (i) a
termination by ILG or any of its Subsidiaries without Cause, (ii) your death or
Disability or (iii) a resignation by you for Good Reason (as defined in
Section 10 of the Plan), 100% of the Target RSUs set forth in your Award Notice
shall automatically vest upon such termination of employment.  Notwithstanding
the foregoing, if at the time of the Change in Control the Committee believes,
in its good faith and sole judgment, that it is substantially likely that in the
absence of the Change in Control a greater portion of the RSUs would have vested
than the Target RSUs, then at such time the Committee shall make a determination
to vest additional shares accordingly upon any such future terminations of
employment. Any such determination by the Committee shall be final and
conclusive and shall be the same for all Performance RSU Awards. For the
avoidance of doubt, the Change in Control provision shall only apply in the case
of a Change in Control of ILG and in no event shall apply to a Subsidiary of
ILG.

 

Non-Transferability of the RSUs

 

Until such time as your RSUs are ultimately settled, they shall not be
transferable by you by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.

 

No Rights as a Stockholder

 

Except as otherwise specifically provided in the Plan, unless and until your
RSUs are settled, you shall not be entitled to any rights of a stockholder with
respect to the RSUs.  Notwithstanding the foregoing, if ILG declares and pays
dividends on the Common Stock

 

--------------------------------------------------------------------------------


 

prior to the TSR-based Performance RSU Award Vesting Date for a particular
Performance RSU Award, you will be credited with additional amounts for each RSU
underlying such TSR-based Performance RSU Award equal to the dividend that would
have been paid with respect to such RSU as if it had been an actual share of
Common Stock, which amount shall remain subject to restrictions (and as
determined by the Committee may be reinvested in RSUs or may be held in kind as
restricted property) and shall vest concurrently with the vesting of the RSUs
upon which such dividend equivalent amounts were paid. Notwithstanding the
foregoing, dividends and distributions other than regular quarterly cash
dividends, if any, may result in an adjustment pursuant to the “Adjustment in
the Event of Change in Stock; Change in Control” section above.

 

Other Restrictions

 

The RSUs shall be subject to the requirement that, if at any time the Committee
shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body is necessary or desirable as a condition of, or in
connection with, the delivery of shares, then in any such event, the award of
RSUs shall not be effective unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

 

Conflicts and Interpretation

 

In the event of any conflict between these Terms and Conditions and the Plan,
the Plan shall control.  In the event of any ambiguity in these Terms and
Conditions, or any matters as to which these Terms and Conditions are silent,
the Plan shall govern.  In the event of any conflict between the Award Notice
(or any other information posted on ILG’s extranet or given to you directly or
indirectly through the Agent (including information posted on
www.benefitaccess.com)) and ILG’s books and records, or (ii) ambiguity in the
Award Notice (or any other information posted on ILG’s intranet or given to you
directly or indirectly through the Agent (including information posted on
www.benefitaccess.com), ILG’s books and records shall control.

 

Amendment

 

ILG may modify, amend or waive the terms of your RSUs, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights or reduce the amount of your Award without your consent,
except as required by applicable law, NASDAQ or stock exchange rules, tax
rules or accounting rules.

 

Data Protection

 

The acceptance of your RSUs constitutes your authorization of the release from
time to time to ILG or any of its Subsidiaries and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of your RSUs and/or the Plan (the
“Relevant Information”).  Without limiting the above, this authorization permits
your employing company to collect, process, register

 

--------------------------------------------------------------------------------


 

and transfer to the Relevant Companies all Relevant Information (including any
professional and personal data that may be useful or necessary for the purposes
of the administration of your RSUs and/or the Plan and/or to implement or
structure any further grants of equity awards (if any)). The acceptance of your
RSUs also constitutes your authorization of the transfer of the Relevant
Information to any jurisdiction in which ILG, your employing company or the
Agent considers appropriate.  You shall have access to, and the right to change,
the Relevant Information, which will only be used in accordance with applicable
law.

 

Section 409A of the Code

 

TSR-based Performance RSU Awards are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder (“Section 409A”).  In no event shall ILG be required to pay you any
“gross-up” or other payment with respect to any taxes or penalties imposed under
Section 409A with respect to any amounts or benefits paid to you in respect of
your Performance RSU Award.

 

Notification of Changes

 

Any changes to these Terms and Conditions, including Schedule A (or any
additional schedules) hereto, shall either be posted on ILG’s intranet and
www.benefitaccess.com or communicated (either directly by ILG or indirectly
through any of its Subsidiaries or the Agent) to you electronically via e-mail
(or otherwise in writing) promptly after such change becomes effective. You are
therefore urged to periodically check these Terms and Conditions, especially any
schedules, to determine whether any changes have been made.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Performance Hurdles for 2012 TSR-based Performance RSU Awards

 

The amount earned under each grant of TSR-based Performance RSUs will be
determined based on the Relative TSR Percentile Rank of the Company’s TSR
achieved from December 31, 2011 to December 31, 2014 (“Measurement Period”) in
accordance with the following provisions:

 

1.               Definition of Peer Group. Peer Group shall mean either or both
of the following indices as indicated by the context:

 

a.               The companies in the Russell 2000 Index as constituted on the
first day of the Measurement Period (referred to as the “Index Group.”)

 

b.              The companies in the Hotels, Restaurants & Leisure Industry as
defined by the Global Industry Classification Standard (“GICS”) industry
classification code GICS 253010 by Standard & Poor’s and in the Russell 2000
Index as constituted on the first day of the Measurement Period (referred to as
the “Industry Group.”)

 

2.               Determination of TSR. For purposes of determining the TSR for
ILG and the component companies of each Peer Group, a company’s TSR is the
annualized rate of return as measured by stock price appreciation over the
Measurement Period.  For purposes of measuring TSR, dividends shall be taken
into account. The stock price shall be the 20-trading day average of the closing
price of the respective common stock as reported on such established national
stock exchange (or exchanges) on which such common stock is traded as of the
applicable measurement date.

 

3.               Adjustments to TSR. TSR of a respective common stock of a
component company of each Peer Group and of the Company shall be adjusted to
take into account stock splits, reverse stock splits, and special dividends that
occur during the Measurement Period. The determination of TSR shall be subject
to the following additional adjustments:

 

a.               If during the Measurement Period two component companies of a
Peer Group merge or otherwise combine into a single entity, the surviving entity
shall remain a component company of the applicable Peer Group and the
non-surviving entity shall be removed from such Peer Group.

 

b.              If during the Measurement Period a component company of a Peer
Group merges into or otherwise combines with an entity that is not a component
company of such Peer Group, such component company shall be removed from the
Peer Group.

 

c.               If during the Measurement Period a component company of a Peer
Group files a petition for reorganization under ch. 11. of the U.S. Bankruptcy
Code or liquidation under ch. 7 of the U.S. Bankruptcy Code, such component

 

--------------------------------------------------------------------------------


 

company shall remain as part of such Peer Group and be designated with a TSR of
-100%.

 

d.              If a company becomes a debtor entity operating under the
protection of the U.S. Bankruptcy Code during the Measurement Period and
subsequently emerges from bankruptcy protection during the Measurement Period,
such company shall be not be reintroduced into such Peer Group.

 

4.               Determination of the Number of Vested RSUs. The determination
of the number of vested Target TSR-based Performance RSUs shall be made in
accordance with the following:

 

a.               Determination of Relative TSR Percentile Rank. The percentile
rank of the ILG’s Measurement Period TSR shall be determined relative to (i) the
Index Group (“Index Group Percentile Rank”) and (ii) the Industry Group
(“Industry Group Percentile Rank”), respectively.

 

b.              Determination of Percent of Target Earned. The percent of Target
TSR-based Performance RSUs earned for each Peer group shall be made in
accordance with the following performance schedule:

 

Relative Percentile Rank

 

Percent of Target
Earned

 

Greater than 75th percentile

 

200

%

75th Percentile (Maximum)

 

200

%

50th Percentile (Target)

 

100

%

40th Percentile (Threshold)

 

50

%

Less than 40th Percentile

 

0

%

 

Where Relative Percentile Rank falls between Threshold and Target or between
Target and Maximum, the Percent of Target Earned shall be determined through
linear interpolation between Threshold and Target and between Target and
Maximum, as applicable.

 

c.               Determination of the Number of Shares to Vest and Transfer. The
number of shares earned and to be transferred shall be equal to product of (x)
and (y) where (x) is the number of Target TSR-based Performance RSUs and (y) is
the average of the Percent of Target Earned for each Peer Group.

 

--------------------------------------------------------------------------------
